Citation Nr: 1519531	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

When this case was before the Board in July 2014, the Board denied the Veteran's appeal for service connection for PTSD and remanded the issue of entitlement to service connection for psychiatric disability other PTSD for further development.  The case has since been returned to the Board for further appellate action on the remanded issue.

The issue of whether new and material evidence has been presented to reopen a claim for service connection for PTSD was raised in an April 2015 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Excluding PTSD, no acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no acquired psychiatric disorder present during the period of this claim is etiologically related to the Veteran's active service.





CONCLUSION OF LAW

Psychiatric disability (other than PTSD) was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in April 2009, prior to the adjudication of the claim in August 2009.  

VA has also satisfied its duty to assist the Veteran in the development of the facts pertinent to this claim.  The Veteran's service treatment records (STRs) and all identified post-service VA medical records have been obtained.  The Veteran was also afforded a VA examination in August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the August 2014 VA psychiatric examination and opinion are adequate for adjudication purposes, because they provide the results of a thorough psychiatric assessment and the medical opinion is supported by a complete rationale that clearly evidences a comprehensive review of the Veteran's complete record.

Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty but compensation on the basis of service incurrence or aggravation is not payable for the abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c). .

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be established on the basis of continuity of symptomatology for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service treatment records (STRs) are negative for evidence of any psychiatric disorder.  In the course of his February 1971 separation examination, the Veteran denied having at that time, or ever experiencing trouble sleeping, depression, excessive worry, or any other sort of nervous trouble.  Further, the Veteran specifically stated "I am in good health."  The clinical evaluation disclosed that his psychiatric status was normal.

The Veteran's outpatient treatment reports from the Chicago VA Medical Center (VAMC) show treatment for schizophrenia, anxiety disorder, depressive/dysthymic disorder, and an unspecified psychotic disorder. 

In his VA Form 21-0781, which was received in May 2009, as well as various other correspondence, the Veteran indicated he dropped a live hand grenade during training while he was stationed at Fort Bragg.  This statement has been corroborated by a Mr. J.R. who states he was stationed with the Veteran at the time, and personally witnessed the event described by the Veteran.  Nonetheless, assuming arguendo the event described by the Veteran did occur, the Board finds service connection for the above noted psychiatric disorders is not warranted.  

In support of the Veteran's claim, his treating psychiatrists have stated the Veteran warrants a diagnosis of schizoaffective disorder, opioid dependence and depression.  Although the Veteran provided a statement from his treating psychiatric provider in May 2014, which purported to establish a link between the Veteran's claimed PTSD and his military service, to date, the Veteran has not provided a statement from any qualified health care professional linking any other acquired psychiatric disorder to military service.  

The Veteran underwent a VA examination in August 2014.  The examiner stated the Veteran satisfied the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for a diagnosis of substance-induced mood disorder, opioid use disorder, and an anti-social personality disorder.  As noted above, service connection is not available for personality disorders and compensation is not authorized for alcohol or drug abuse on the basis of service incurrence or aggravation.  

The VA examiner did find the Veteran warranted a diagnosis of a mood disorder.  In addition, the examiner stated the Veteran's mood disorder resulted in manifestations of anxiety and depressed mood/dysthymia.  In essence, the examiner has determined the prior diagnoses of dysthymia, depression, and anxiety represent manifestations of his mood disorder.  In addition, the examiner has opined the Veteran's mood disorder is less likely than not related to his claimed hand grenade incident in service.  In support of this conclusion, the examiner stated the Veteran's use of opiates leads to symptoms of depression and anxiety.  This opinion is corroborated by an April 1995 in-patient psychiatric assessment from the Chicago VAMC wherein the examiner concluded the Veteran's use of street drugs resulted in psychiatric impairment.  In addition, the Board notes an April 2009 discharge summary from the Chicago VAMC noting the Veteran reported increased depression and suicidal ideation in the context of a recent substance abuse relapse.  In sum, the Board finds the most probative evidence establishes the Veteran's mood disorder, with resulting depressed mood/dysthymia and anxiety, has resulted from his substance abuse.  

Additionally, the August 2014 examiner determined that the Veteran does not warrant a diagnosis of schizophrenia/psychotic disorder, because his reports of hallucinations are not credible.  The Board finds the examiner's conclusion relative to the Veteran's credibility is warranted.  As the examiner stated, the diagnoses of schizophrenia/psychotic disorder by the Veteran's treating physicians are wholly based on the Veteran's reports of hallucinations and delusional thoughts.  As such, these diagnoses can only be as reliable as the Veteran himself.  In this regard, the Board finds the Veteran to be an incredible source.  The Board notes the Veteran has been convicted of several criminal offenses that call into question his credibility, to include theft by delusion and credit card fraud.  In addition, the Board notes that during the Veteran's 2001-2008 incarceration he fraudulently informed VA that his identity had been stolen by another man, to avoid recuperation of his VA pension allowance.  Further, the evidence of record shows the Veteran reported the above-noted hand grenade incident occurred in the Republic of Vietnam to his treating psychiatric provider; however, his DD-214 specifically indicates the Veteran never served in Vietnam.  The August 2014 VA examiner found the Veteran likely reported experiencing hallucinations/delusions to avoid responsibility and consequences associated with his criminal behavior.  

The Board notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384   (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board has reviewed the Veteran's lay statements; however, at no time during active duty was the Veteran treated for a psychiatric disorder.  To the contrary, the Veteran specifically denied the presence of any psychiatric manifestations in the course of his February 1971 separation examination.  His treatment notes from the Chicago VAMC do not show mental health treatment until 1983, which was nearly 12 years after his discharge from active duty.  The Board notes that during an August 1983 in-patient assessment, the Veteran denied hallucinations or delusions, and the examiner found no thought disorder present at that time.  In addition, the Board has found copious evidence indicating the Veteran has a proclivity to lie.  

After reviewing the evidence of record, the Board finds the most credible evidence indicates Veteran did not have schizophrenia or any other acquired psychiatric disorder (other than PTSD) during his active duty service or within one year of his discharge therefrom.  Moreover, there is no competent medical evidence to indicate that the post-service acquired psychiatric disorders (other than PTSD) are in any way causally related to the Veteran's military service.  Although the Veteran has indicated his disorders initially manifest in service, the Board finds the Veteran's reports less probative than his in-service denial of such conditions presence, especially in light of the Veteran's predilection for lying.  Likewise, the Board finds the Veteran's treating clinician's diagnoses to be less probative than the August 2014 VA examiner's, because his treating clinicians were not afforded the benefit of a complete record for review and their medical conclusions were based in large part on the Veteran's reported history, which has been found to be unreliable.  Accordingly, service connection for psychiatric disability other than PTSD is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  

ORDER

Service connection for an acquired psychiatric disability other than PTSD is denied.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


